Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on September 28, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on July 2, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 28, 2020 has been entered. 

Support for claims 1 and 9 amendment can be found in original claim 4.

In view of applicant’s amendment to claim 1 and upon reconsideration, the 35 USC 103 rejection of claims 1 and 6 are as being unpatentable over Inoue Akihisa et al. (“Inoue”) (JP H10138418A) in view of Hirota, Yoshihito et al. (WO 2019/164976A1; US 2015/0087769 A1 to Hirota is relied upon as English equivalent), Morikawa et al. (US 2009/0068483 A1), and Hirokazu, Iizuka et al. (“Hirokazu”) (JP 2013-091702 A) is withdrawn.  Specifically, the cited references in the aforementioned rejection do not teach or suggest the first intermediate layer, the second intermediate layer, the first surface layer, and the second surface layer as claimed. 



Election/Restrictions
In view of applicant’s amendment to claim 1 and upon reconsideration, the species restriction between Species A (claim 3), Species B (claim 4), and Species C (claim 5) as set forth on pages 6-7 of the Office action mailed on October 22, 2019 is withdrawn.   Accordingly, claims 4 and 5 are no longer withdrawn from consideration.  Claim 3 was cancelled by applicant in the amendment filed on September 28, 2020.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 4, these claims recite “phenol novolak-type epoxy resin”.  It is Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Deletion of “type” will overcome the rejection. 

As to claim 5, this claim recites oxazoline group containing styrene-based resin (D).  It is unclear if this resin is additional resin or further refers to the oxazoline group containing resin as recited in claim 1.  

Withdrawn Claim

Withdrawn claim 9 should be written as following to improve clarity:  

A method of producing the hot-melt adhesive resin film of claim 1, the method comprising the steps of:
coating a solution comprising the resin which has been obtained by modifying a copolymer of propylene and 1-butene with a maleic acid on a first surface and an opposite second surface of said substrate layer to form a coated film; 
drying said coated film to form said first intermediate layer and said second intermediate layer;
forming said first surface layer and said second surface layer by melt flow casting of the composition having an acid-modified polyolefin resin (A) having a melting 

sticking said first surface layer to said first intermediate layer and said second surface layer to said second intermediate layer. 

Support for examiner’s amendment of “melt flow casting” can be found on page 26, paragraph 0089 of the specification (see “Separately, the material (c) was formed into films having a desired thickness by melt flow casting to form films to be a first surface layer and a second surface layer”). 


Response to Arguments

Applicant’s arguments filed on September 28, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takei et al. (US 20210008854) discloses a hot melt adhesive resin film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 4, 2021